DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the Amendment filed 12/10/2020 and Applicant’s traversal that Group I and Group II inventions have Unity of Invention, the requirement for restriction between Group I and Group II inventions, as set forth in the office action mailed on 11/2/2020 has been withdrawn.  As currently amended, all claims have unity of invention because of the special technical features common to all claims:
 “a first high-load valve and second high-load valve and, parallel thereto, a first low-load valve and second low-load valve, for smaller throughflows than the first high-load valve and second high-load valve, which are arranged on both sides of the second heat exchanger.”
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informality:  in line 2, “an inlet” should be – an outlet --.  Claims 3-9 are also objected to as they depend either directly or indirectly from claim 2. 
Claim 11 is objected to because of the following informality:  in line 2, “lowload” should be – low-load --.  
Claim 13 is objected to because of the following informality: in line 9, “directing the condensate via a first high-load valve via a first low-load valve” should be -- directing the condensate via a first high-load valve or via a first low-load valve --. Claims 14 and 16-21 are also objected to since they depend either directly or indirectly from claim 13. 
Claim 19 is objected to because of the following informality: in line 2, “shiftheat” should be – shift heat --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As currently claimed, claim 6 depends from claim 4.  Claim 4 is drawn to Fig. 2 since it claims the first high-load valve is arranged in the first branch line. Claim 6 claims a second recirculation line branches from the second branch line and opens into the first recirculation line upstream of the redundant recirculation pumps in the flow direction of a condensate. However, this limitation of claim 6 is drawn to Fig. 1, since Fig. 2 does not include a recirculation line that opens into the first recirculation line upstream of the redundant recirculation pumps. The third recirculation line (22) in Fig. 2 opens directly into the first branch line (18) downstream of the redundant recirculation pumps (17), not into the first recirculation line (14) upstream of the redundant recirculation pumps. The Specification also does not support the claim 6 limitation in the embodiment shown in Fig. 2.
Claim 5 is drawn to Fig. 1 since it claims the first high-load valve is arranged in the second branch line. Having claim 6 depend from claim 5 would be supported by the Drawings and the Specification. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 17 recites “The method as claimed in claim 15,” but claim 15 has been canceled so claim 17 is indefinite since it is unclear from which claim it depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on cancelled claim 15 and therefore does not properly include all the limitations of the claims previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 10 and 12 are allowed. Claims 2-5, 7-9, 11, 13-14, 16, and 18-21 are objected to as discussed above but would otherwise be allowable if appropriate correction to those claims is made. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Closest prior art Reinhardt et al. (DE102013219166) teaches with reference to its only figure: a power plant (2) comprising a gas turbine (3), a heat recovery steam generator (17; para. 18), an intermediate circuit (5; para. 25) with a first heat exchanger (6; para. 25) connected into an air inlet (4; para. 19, 25) of the gas turbine engine, a second heat exchanger (13; para. 26) connected into a condensate circuit (circuit including lines 54-56; para. 26) and comprising a condensate preheater (44; para. 26) in the heat recovery steam generator. However, Reinhardt does not teach “a first low-load valve and second low-load valve, for smaller throughflows than the first high-load valve and second high-load valve, which are arranged on both sides of the second heat exchanger” as in claim 1, or does not teach “directing the condensate via a first high-load valve or via a first low-load valve which is connected in parallel to the first high-load valve and designed for smaller throughflows than the first high-load valve wherein, depending on heat demand, the fluid is directed via a second high-load valve or via a second low-load valve which is connected in parallel to the second high-load valve and designed for smaller throughflows than the second high-load valve” as in claim 13.
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark (6052996) teaches a steam cycle electric power generation system (Col 2 lines 32-43) including heat exchangers with a variety of valving arrangements in lines on .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741